Name: Council Regulation (EEC) No 1686/88 of 13 June 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /317. 6 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1686/88 of 13 June 1988 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be valid :  from 1 July to 31 December 1988 for the products listed in Table I,  from 1 July 1988 to 30 June 1989 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1988 . For the Council The President H.-D. GENSCHER No L 151 /4 Official Journal of the European Communities 17. 6 . 88 ANNEX TABLE I CN code Description of goods Autonomous duties (%) 0302 21 10 0303 31 10 ex 0302 69 95 ex 0303 79 99 ex 0303 10 00 ex 0303 22 00 ex 1212 20 00 ex 1604 11 00 ex * 1604 20 10 ex 2401 30 00 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen Red Snapper (Lutjanus Purpureus) Salmon, frozen and headless, for the processing industry for manufacture into pastes or spreads (a) Seaweeds aad other algae, for the processing industry, other than for the production of animal fodder (a) Salmon for the processing industry for manufacture into pastes or spreads (a) Stalks or tobacco leaves, not less than 10 cm long, denatured by means of a colouring agent 6 0 0 0 0 0 [a) Control of the use for this . special purpose shall be carried out pursuant to the relevant Community provisions . TABLE II CN code Description of goods Autonomous duties (%) ex 0302 21 10 ex 0303 31 10 ex 0302 65 10 ex 0303 75 10 ex 0302 69 95 ex 0302 69 95 ex 0303 79 99 ex 0302 70 00 ex 0303 80 00 ex 0303 80 00 ex 0305 20 00 ex 0306 19 90 ex 0306 29 90 ex 071 1 90 50 ex 0712 30 00 ex 0713 33 90 ex 0804 10 00 ex 0804 10 00 ex 0810 40 50 ex 0810 90 90 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen for processing (a)(b) Piked dogfish (Squalus acanthias), fresh, chilled or frozen Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, for processing (a) Sturgeons, fresh, chilled or frozen, for processing (a)(b) Hard fish roes, fresh, chilled or frozen Soft roes, frozen, for the manufacture of deoxyribonucleic acid (DNA) (a) Hard fish roes, salted or in brine Krill for processing (a) Mushrooms, excluding cultivated mushrooms within the meaning of CN code 0709 51 10, in salted or sulphur water, or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption Mushrooms, excluding cultivated mushrooms within the meaning of CN code 0709 51 10, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (a)(c) Beans, white , dried, of the species Pbaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of 8 mm in diameter, for use in the food-canning industry (a) Dates, fresh or dried, for the processing industry, other than for the production of alcohol (a) Dates, fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 1 1 kg (a) Fruit of the species Vaccinium macrocarpon, fresh Rose-hips, fresh 0 6 0 0 0 0 0 0 0 0 0 0 0 0 0 17. 6. 88 Official Journal of the European Communities No L 151 /5 Description of goods Autonomous duties (%) CN code / Fruit of the genus Vaccinium, whether or not cooked, frozen, not containing added sugar or other sweetening matter 0811 90 50 0811 90 70 ex 0811 90 90 ex 0811 90 90 0 0 0 ex 0811 90 90 ex 1507 90 10 Rose-hips, whether or not cooked, frozen, not containing added sugar or other swee ­ tening matter Dates, frozen, in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol (a) Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya ­ bean oil containing by weight :  a minimum of 8,5 % and a maximum of 12 % of palmitic acid esters,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters ,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters, -  a minimum of 7,4 % and a maximum of 1 1 % of linolenic acid esters and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil , The soya-bean oil covered by this description is destined for the preparation of emul ­ sions for injections (a) 8 maximum 125 ECU/100 kilograms net plus a compensatory amount in certain conditions ex 1604 30 90 ex 1605 10 00 0 0 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine Crabs of the species 'King' (.Paralithodes camebaticus) 'Hanasaki' (Paralitbodes brevipes), 'Kegani' (Erimacrus isenbecki) 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens) 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more Lobster flesh, cooked, for the processing industry for the manufacture of butters based on lobster, pastes, pates, soups or sauces (a) (c) Fish or marine mammal solubles ex 1605 30 00 10 02309 90 10 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing, ,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (for operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings .